PER CURIAM.
We reverse respondent’s adjudications of delinquency for the offenses of burglary and theft of an automobile on the grounds *775that the state did not prove that the juvenile knew that the vehicle had been stolen. The state established only that the respondent was a passenger in an automobile which had been stolen. Consequently, the state did not prove the statutorily required intent to deprive necessary for a theft conviction. § 812.014, Fla.Stat. (1987); see E.L.S. v. State, 547 So.2d 298 (Fla. 3d DCA 1989), R.M. v. State, 450 So.2d 897 (Fla. 3d DCA 1984); B.L.W. v. State, 393 So.2d 59 (Fla. 3d DCA 1981).
Since the burglary conviction is dependent upon conviction of the underlying theft, it fails likewise.
Reversed.